DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 recites “a second time” (ll.6). Examiner suggests Applicant revise this to read as –the second time–. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 8-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Monty et al. (US 20150217041 A1) in view of Garcia et al. (US 20070027433 A1).

    PNG
    media_image1.png
    679
    1217
    media_image1.png
    Greyscale

Annotated Figure 2 of Monty*
*Annotated Figure 2 of Monty illustrates the approximate location and orientation of the tubular member and its constituent components as taught by Garcia, and cited in the rejections that follow. Monty does not explicitly teach the tubular member and the above figure is merely shown for illustrative purposes regarding the tubular member.


    PNG
    media_image2.png
    679
    1214
    media_image2.png
    Greyscale

Annotated Figure 2 of Monty*
*Annotated Figure 2 of Monty illustrates the approximate location and orientation of the tubular member and its constituent components as taught by Garcia, and cited in the rejections that follow. Monty does not explicitly teach the tubular member and the above figure is merely shown for illustrative purposes regarding the tubular member.

Regarding Claim 1, Monty discloses an irrigation fluid dispensing tool, and teaches a medical suction device (Abstract), comprising:	
a compressible object 40 ('tool ', fig.2, ¶ 46) comprising a surface 102 ('chamber', fig.4, ¶ 41), an opening 110 ('bulb outlet', fig.2, ¶ 44) in the surface 102, and an internal lumen 112 ('reservoir receptacle', fig.2, ¶ 44) defined by the surface 102 and the opening 110,
wherein the lumen 112 ('reservoir receptacle', fig.2, ¶ 44) of the compressible object 40 is in fluid communication with a space outside the compressible object 40 (112 is in fluid communication with 78 which fluidly communicates with 74 and exits to a space outside 40).
Monty fails to teach a tubular member located inside the compressible object and comprising a first end, a middle section and a second end, wherein the first end comprises a first hole located at the opening and the second end comprises a second hole, fluid communication with a space outside the compressible object through the tubular member. 

    PNG
    media_image3.png
    1061
    632
    media_image3.png
    Greyscale

Annotated Figure 2 of Garcia

Garcia discloses active and passive wound drainage systems, and teaches a tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39) located inside the compressible object 40 and comprising a first end (at the top end of stent 3710), a middle section (extending through valve 3700) and a second end (near seal 3410)(see annotated fig.5), wherein the first end (at the top end of stent 3710) comprises a first hole (hole at end of stent 3710) and the second end (near seal 3410) comprises a second hole (annotated fig.5), fluid communication with a space outside the compressible object through the tubular member (see fig.5; Note: fluid communication with a space outside the compressible object via tubular member, 3210, and 3220). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty to include a tubular member located inside the compressible object and comprising a first end, a middle section and a second end, wherein the first end comprises a first hole located at the opening and the second end comprises a second hole, wherein the lumen of the compressible object would be in fluid communication with a space outside the compressible object through the tubular member as taught by Garcia, in order to allow fluid flow from an input passage toward the container while preventing irrigation fluid from flowing back into the container in order to encourage the fluid to flow into the human body and subsequently into the suction fluid circuit (¶ 38-39).

Regarding Claim 2, Monty teaches that the compressible object 40 ('tool ', fig.2, ¶ 46) comprises a reservoir (annotated fig.2) comprising a space located between the surface 102 ('chamber', fig.4, ¶ 41) of the compressible object 40, a plane (annotated fig.2) oriented perpendicular to the tubular member (see annotated fig.2, above).
Monty fails to teach the middle section, said plane containing the second hole, and the tubular member. Garcia teaches the middle section (extending through valve 3700), and a plane containing the second hole (annotated fig.5), and the tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty to include the middle section, said plane containing the second hole, and the tubular member as taught Garcia, for the purpose to allow fluid flow from input passage toward the container (¶ 39).

Regarding Claim 3, Monty teaches the opening 110 ('bulb outlet', fig.2, ¶ 44) and the compressible object 40 are connected with an air-tight and water-tight seal ("liquid-tight tube 88...the frame 44 is of substantially gas-tight and liquid-tight construction", ¶ 43). However, Monty fails to teach that the opening and the first end are connected with an air-tight and water-tight seal that includes an entire perimeter of the first hole. Garcia teaches the first end (at the top end of stent 3710) and the first hole (hole at end of stent 3710). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that the opening and the first end would be connected with an air-tight and water-tight seal that includes an entire perimeter of the first hole as taught by Garcia, for the purpose to allow fluid flow from input passage toward the container (¶ 39).

Regarding Claim 4, Monty teaches that the compressible object 40 ('tool ', fig.2, ¶ 46) comprises a shape and a material such that it will return to an uncompressed shape ("de-actuating the pump 47", ¶ 50) after the removal of a compressive force ("the shape memory of the squeeze bulb sidewall 100 returns the squeeze bulb 104 back to an uncompressed state", ¶ 40).

Regarding Claim 6, Monty teaches the compressible object 40 (see annotated figure 2), but fails to teach the tubular member. Garcia teaches the tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that the tubular member as taught by Garcia, is located entirely inside the compressible object for the purpose of creating suction that would draw fluid into the compressible object from the patient.

Regarding Claim 8, Monty teaches that the only fluid communication between the lumen 112 ('reservoir receptacle', fig.2, ¶ 44) inside the compressible object 40 and the space outside the compressible object 40 is through the opening 110 ('bulb outlet', fig.2, ¶ 44) (Note: fluid communication between the inside of the compressible object and the space outside the compressible object is via 110 when 78 is unattached from device). Monty fails to teach the tubular member. Garcia teaches the tubular member (3700 and 3400)('reversible valve' and 'one-way valve', fig.5, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty to include the tubular member as taught by Garcia, for the purpose to allow fluid flow from the input passage toward the container (¶ 39).

Regarding Claim 9, Monty teaches the opening 110 ('bulb outlet', fig.2, ¶ 44) and the compressible object 40, but fails to teach that a length of the tubular member ranges from 50% to 95% of the distance from the opening to an opposite side of the compressible object. Garcia teaches a length of the tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39) (annotated figure 2; Note: tubular member comprises 100% of the manipulable hand grip 48). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the tool of Monty such that that a length of the tubular member as taught by Garcia, ranges from 50% to 95% of the distance from the opening to an opposite side of the compressible object, for the purpose of connecting the interior and exterior of the tool to allow fluid flow from the input passage toward the container (¶ 39).

Regarding Claim 10, Monty teaches an oval cross section ("generally oval, e.g., egg-shaped, irrigation fluid-holding chamber 102", ¶ 41), but fails to teach the tubular member. Garcia teaches the tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that the tubular member as taught by Garcia, would have an oval cross section, for the purpose of enabling the reservoir to provide sufficient irrigation fluid to surge or rapidly increase irrigation fluid flow discharged from the tool when surge flow is actuated (Monty ¶ 41). 

Regarding Claim 11, Monty teaches the medical suction ("suction...tool", Abstract) device of claim 1; and 
a catheter 64 ('discharge end', fig.1, ¶ 37) comprising a distal end (annotated fig.2) and a proximal end (annotated fig.2), however, Monty fails to teach that the catheter is dimensioned to fit inside the tubular member. Garcia teaches the tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that the catheter would be dimensioned to fit inside the tubular member as taught by Garcia, for the purpose of ensuring a tight-fit between the catheter and tubular member so that suction can be created when the reservoir is actuated to draw fluid into the reservoir from the patient. 

Regarding Claim 13, Monty teaches that the connection between the compressible object 40 and the catheter 64 is air-tight and water-tight ("liquid-tight tube 88...the frame 44 is of substantially gas-tight and liquid-tight construction", ¶ 43).

Regarding Claim 14, Monty teaches that the catheter 64 comprises a Yankauer tip ("Yankauer suckers used for suctioning fluids such as blood or saline solution, during surgical, dental, and other medical applications", ¶ 3; Note: the device could be used to suction liquid from the throat of a subject categorically as another medical application).

Regarding Claim 15, Monty teaches a method of removing liquid from a throat of a subject ("Yankauer suckers used for suctioning fluids such as blood or saline solution, during surgical, dental, and other medical applications", ¶ 3; Note: the device could be used to suction liquid from the throat of a subject), comprising:
positioning the medical suction apparatus according to claim 9 such that the distal end of the catheter 64 ('discharge end', fig.1, ¶ 37) is in contact with the liquid to be aspirated;
compressing ("squeezing of the manipulable handgrip", ¶ 11) the compressible object 40 ('tool ', fig.2, ¶ 46); and
releasing the compression on the compressible object 40 ('tool ', fig.2, ¶ 46), thereby aspirating at least some of the liquid from the throat into the compressible object 40 ('tool ', fig.2, ¶ 46) ("enables the squeeze bulb 104 to function as a suction pump after being compressed during surge fluid discharge and the allowed to de-compress more rapidly sucking irrigation fluid through check valve 87 and the squeeze bulb inlet 108", ¶ 40).

Regarding Claim 16, Monty teaches that the compressing and releasing is performed by a single human hand ("squeezing of the manipulable handgrip", ¶ 11; "Operation of the flow controller 50 can be regulated by one-handed manipulation of the handgrip", ¶ 36).

Regarding Claim 17, Monty teaches compressing the compressible object a second time; and releasing the compressible object 40 ('tool ', fig.2, ¶ 46) a second time to aspirate additional liquid from the throat into the compressible object 40 ('tool ', fig.2, ¶ 46), 
wherein the distal end (annotated fig.2) of the catheter 64 ('discharge end', fig.1, ¶ 37) remained within the throat between the releasing and the compressing a second time ("vary irrigation flow rate from a surge discharge flow rate that is not only greater than the baseline flow rate but which can be surged to achieve discharge flow rates twice, three times, or even four times the baseline flow rate for at least a plurality of seconds, preferably at least a plurality of pairs, i.e., at least three, of seconds of substantially continuous irrigation fluid discharge from the tool 40", ¶ 36).

Regarding Claim 18, Monty teaches that the distal end (annotated fig.2) of the catheter 64 ('discharge end', fig.1, ¶ 37) is repositioned ("handgrip that is displaceable, preferably pivotable, between one or more of a surge flow actuation position, flow obstructing actuation position, and flow initiating position", Abstract) within the throat ("Yankauer suckers used for suctioning fluids such as blood or saline solution, during surgical, dental, and other medical applications", ¶ 3; Note: the device could be used to suction liquid from the throat of a subject) between the first releasing and the second releasing.

Regarding Claim 19, Monty teaches a kit (“package…in which the tool 40 was shipped”, ¶ 62) comprising: 
a medical suction device ("suction...tool", Abstract) according to claim 1; and
packaging ("removing the tool 40 from any package", ¶ 62) containing the medical suction device (Abstract).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Garcia and Godwin (US 20150352303 A1).

Regarding Claim 5, Monty teaches a tip of a catheter 64 ('discharge end', fig.1, ¶ 37), but fails to teach an interior surface of the middle section adjacent to the second hole comprises one or more ribs dimensioned to receive and hold a ribbed tip. Garcia teaches the middle section (extending through valve 3700) and the second hole (annotated fig.5). Godwin discloses a resuscitator, and teaches one or more ribs dimensioned to receive and hold a ribbed tip ("These portions may include snap-fit attachments or a female thread portion and a male thread portion allowing for attachment of compressible bag 30 to the valve assembly 20", ¶ 34; Note: female thread portions and male thread portions contain ribs that interlock with one another). Monty can be modified by Godwin because they both solve the same problem of creating suction for some form of matter from the body of a patient. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty to include an interior surface of the middle section adjacent to the second hole as taught by Garcia, for the purpose to allow fluid flow from input passage toward the container (Garcia ¶ 39), and such that one or more ribs would be adapted as female thread portions dimensioned to receive and hold a ribbed tip adapted as male thread portions as taught by Godwin, for the purpose of allowing for attachment of the compressible bag to the assembly (Godwin ¶ 34). 

Regarding Claim 12, Monty teaches the proximal end of the catheter 64 ('discharge end', fig.1, ¶ 37). Monty fails to teach one or more ribs located on an interior surface of said middle section and one or more ribs located on the proximal end of said catheter dimensioned such that contact between the ribs will maintain said catheter inside said tubular member. Garcia teaches an interior surface of the middle section (extending through valve 3700) and the tubular member (3700 and 3400) ('reversible valve' and 'one-way valve', fig.5, ¶ 39).
Godwin teaches one or more ribs ("These portions may include snap-fit attachments or a female thread portion and a male thread portion allowing for attachment of compressible bag 30 to the valve assembly 20", ¶ 34; Note: female thread portions and male thread portions contain ribs that interlock with one another). Monty can be modified by Godwin because they both solve the same problem of creating suction for some form of matter from the body of a patient.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that one or more ribs adapted as female thread portions, as taught by Godwin, would be located on an interior surface of said middle section, as taught by Garcia, and one or more ribs adapted as male thread portions, as taught by Godwin, would be located on the proximal end of said catheter dimensioned such that contact between the ribs will maintain said catheter inside said tubular member, as taught by Garcia, for the purpose of allowing for attachment of the compressible bag to the assembly (Godwin ¶ 34). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Monty in view of Garcia and Berk et al. (US 20090187195 A1).

Regarding Claim 7, Monty/Garcia fail to teach the device does not comprise a valve.  Berk discloses a foreign object extractor, and teaches that the device does not comprise a valve (Note: no valves present in the medical suction device of Berk). Monty can be modified by Berk because they both solve the same problem of suctioning matter from the body of a patient. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty such that the device would not comprise a valve as taught by Berk, for the purpose of having unregulated amounts of suction to the patient in a medical application. 

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the grounds of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 8-11 of the Applicant’s remarks, the Applicant argues that for claim 1, the Office alleged that it would have been obvious to modify Monty with this tubular member of Garcia "for the purpose to allow fluid flow from input passage towards the container" (OA, p. 9). The Office also provided an annotated version of FIG. 2 of Monty that indicates the structure of the Monty device after incorporation of the tubular member of Garcia. Such a combination would have removed a technical advantage of Monty, rendering the device unsatisfactory for its intended purpose.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that modifying Monty with Garcia does not remove the technical advantage of Monty.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty to include a tubular member located inside the compressible object and comprising a first end, a middle section and a second end, wherein the first end comprises a first hole located at the opening and the second end comprises a second hole, wherein the lumen of the compressible object would be in fluid communication with a space outside the compressible object through the tubular member as taught by Garcia, in order to allow fluid flow from input passage toward the container while preventing irrigation fluid from flowing back into the container in order to encourage the fluid to flow into the human body and into the suction fluid circuit (¶ 38-39). It is advantageous to combine Monty in view of Garcia because Garcia prevents backflow from occurring in the device of Monty; it is undesirable to have the fluid flow back out of the container in reverse. 

On page 15 of the Applicant’s remarks, the Applicant argues that for claim 1, the tubular member of Garcia would extend from the "plane" on the right to the "pinch point" on the left. Such a tubular member would provide a continuous and enclosed fluid path directly from irrigation fluid inlet coupling 70 to irrigation fluid conduit 78. However, this continuous enclosure would therefore render obsolete the intervening element of reservoir 112.
However, the Examiner respectfully disagrees. It is noted that reservoir 112 would not be obsolete. By compressing 112 pressure would be applied to the tubular member of Garcia and thus fluid would be pushed through the tubular member and into the patient in a single fluid path. 

On page 15 of the Applicant’s remarks, the Applicant argues that for claim 1, the tubular member would have a smaller volume than the original reservoir 112 of Monty. Thus, the volume of irrigation liquid that is ready to be "surged" would be reduced, thereby reducing the amount of time that a "surge" of water could be provided, which would be disadvantageous to the purpose of Monty.
However, the Examiner respectfully disagrees. It is noted in response to applicant's argument that the combination of Monty in view of Garcia does not inhibit the surge feature. Monty could be modified by extending irrigation fluid inlet coupling 70 inside irrigation fluid reservoir 46, and also incorporating a valve in irrigation fluid inlet coupling 70 which would allow the surge feature to function. 

On pages 15-16 of the Applicant’s remarks, the Applicant argues that for claim 1, Applicant additionally contends that the Office has not articulated a sufficient reason to combine the references as cited. As stated above, the alleged motivation to combine provided by the Office is "for the purpose to allow fluid flow from input passage towards the container" (OA, p. 9). a skilled artisan would not have had a reason to consider the elements of Garcia to be able to improve the Monty device.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Monty to include a tubular member located inside the compressible object and comprising a first end, a middle section and a second end, wherein the first end comprises a first hole located at the opening and the second end comprises a second hole, wherein the lumen of the compressible object would be in fluid communication with a space outside the compressible object through the tubular member as taught by Garcia, for the purpose to allow fluid flow from input passage toward the container while preventing irrigation fluid from flowing back into the container in order to encourage the fluid to flow into the human body and subsequently into the suction fluid circuit (¶ 38-39). It is advantageous to combine Monty in view of Garcia because Garcia prevents backflow from occurring in the device of Monty; it is undesirable to have the fluid flow back out of the container in reverse.

On page 17 of the Applicant’s remarks, the Applicant argues that for claim 1, the Garcia device is directed towards providing suction through the alleged tubular member (abstract, 4, 8), whereas the alleged compressible object of Monty is part of the liquid irrigation pathway.
However, the Examiner respectfully disagrees. It is noted that in response to applicant's argument that the Garcia device is directed towards providing suction through the alleged tubular member, whereas the alleged compressible object of Monty is part of the liquid irrigation pathway, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781